DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 and 5-6 are amended due to Applicant's amendment dated 01/31/2022.  Claims 1-21 are pending.
Response to Amendment
The rejection of claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 01/31/2022. The rejection is withdrawn.
The rejection of claims 1-2, 8-16, and 18-21 under 35 U.S.C. 103 as being unpatentable over Kapsali US 2015/0140886 A1 (“Kapsali”) in view of JP 2012087427 A—English translation obtained from Global Dossier, hereinafter (“Koji”)—and Baron et al. US 2005/0208860 A1 (“Baron”) is overcome due to the Applicant’s amendment dated 01/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 3-4 and 17 under 35 U.S.C. 103 as being unpatentable over Kapsali in view of Koji, Baron, and US 2011/0300366 A1 (“Henssen”) and Patterson US 2007/0032155 A1 (“Patterson”) is overcome due to the Applicant’s amendment dated 01/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Kapsali in view of Koji, Baron, and US 2011/0300366 A1 (“Henssen”) and Maity, Subhankar. “Characteristics and effects of overcome due to the Applicant’s amendment dated 01/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 6-7 of the reply dated 01/31/2022 with respect to the rejection of claim 1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pg. 7 that the prior art fails to teach a flap fiber mixture, as required by claim 1. Applicant points out that the active fibers are bound to, or wrapped around the long fiber (claimed binder fiber), as shown in Figs. 8a-8c of Kapsali, so as to provide support for a yarn structure. 
Examiner's response –As evidenced by Macmillan dictionary, a mixture is “a combination of two or more different things”. As discussed in the previous rejection, the yarn of Kapsali comprises active fibers and long fibers. Accordingly, the yarn is a combination of two or more different things and is considered to be a mixture. For this reason, the arguments with respect to the previous rejection of record are not found persuasive.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsali US 2015/0140886 A1 (“Kapsali”) in view of Mehta et al. US 5,415,738 (“Mehta”), Kimura et al. US 2010/0203788 A1 (“Kimura”), and Baron et al. US 2005/0208860 A1 (“Baron”).
Regarding claims 1-2, 8-9, 12-14, Kapsali teaches an active fiber comprising material activated by an external stimulus, wherein the active fiber has a first configuration in an unactivated state and in response to activation by the external stimulus the fiber adopts a second, increased twist, configuration, relative to the first configuration, and wherein the fiber can reversibly move between the active state 
Kapsali teaches fabrics comprising the active fibers may be non-woven (¶ [0035]) but fails to teach wherein the non-woven comprises binder fibers in a homogenous mixture with the active fibers.
Mehta teaches non-woven fabrics having excellent mechanical strength and hand, and having a substantial uniformity of constituent fibers (abstract). Mehta teaches the non-woven fabrics comprise 90% to about 35% of synthetic polymeric thermoplastic binder fibers, and 10% to about 65% synthetic polymeric bonded fibers, wherein during manufacture, the binder fibers are uniformly dispersed in an aqueous liquid with the bonded fibers (abstract and col. 12, lines 7-8). Mehta teaches the fibers are wet laid and then heated to bond the binder fibers to the bonded fibers to form the finished fabric (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the non-woven of Kapsali by the method taught by Mehta, wherein the finished non-woven fabric comprises 90% to about 35% binder fibers and 10% to about 65% active fibers.  The motivation for doing so would have been to obtain a non-woven having excellent mechanical strength and hand, and a substantial uniformity of constituent fibers, as taught by Mehta.
As the non-woven comprises a substantial uniformity of binder fibers and active fibers, one of ordinary skill in the art would recognize the fibers of the non-woven are homogenously mixed. 
Mehta teaches the binder fibers have a denier within the range of about 0.25 to about 3.0 (col. 5, lines 7-10).
Mehta teaches the binder fibers have a length generally less than or equal to about 1 inch (25 mm) (col. 5, lines 11-13) and fails to teach the length within the claimed range.
Kimura teaches a nonwoven fiber assembly which comprises a fiber comprising a thermal adhesive fiber in which the fibers are entangled with each other and bonded at contacting points by melting the thermal adhesive fiber to distribute the bonded points approximately uniformly (abstract). Kimura teaches the average fiber length of the thermal adhesive fiber can be selected from the range of about 10 to 100 mm (¶ [0075]), wherein a length within the above range produces a sufficient entanglement of the fibers, resulting in improved mechanical strength of the fiber assembly (¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select binder fibers having a length in the range of about 10 to 100 mm, based on the teaching of Kimura.  The motivation for doing so would have been to sufficiently entangle the fibers and improve the mechanical strength of the non-woven, as taught by Kimura.	
Kapsali in view of Mehta and Kimura fail to teach the non-woven comprising a plurality of flaps. However, Kapsali does teach the active fibers are useful in garments and textiles for clothing (¶ [0082]). Kapsali additionally teaches the products comprising the active fibers increase air permeability in the active state (¶ [0035]).
Baron teaches an article of apparel that includes a textile with at least one property that changes upon exposure to a physical stimulus (abstract). Baron teaches altering textiles as shown in Figs. 26 and 27 (shown below) wherein incisions 74 are made (¶ [0116]). Baron teaches the incisions modify the structure and properties of the textile 70, increases the texture of the textile, and also increases the air flow properties of the textiles (¶ [0116]-[0117]).

    PNG
    media_image1.png
    157
    644
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    157
    644
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form incisions in the non-woven fabric of Kapsali in view of Mehta and Kimura, based on the teaching of Baron.  The motivation for doing so would have been to increase the texture and air flow properties of the textile, as taught by Baron.
Per claim 1, the active fiber comprising material of Kapsali in view of Mehta, Kimura, and Baron comprises:
10% to about 65% active bicomponent fibers having a denier of 2.4 and a length of 25 mm to about 50 mm; and
90% to about 35% synthetic polymeric thermoplastic binder fibers having a denier of 0.25 to about 3.0 and a length of 10 to 100 mm.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
The claimed reactive flaps have the limitation wherein the claimed first population of synthetic fibers and the claimed second population of synthetic fibers are each present in an amount of 0-75 wt%. As the claimed range includes 0 wt%, the claimed first population of synthetic fibers and second population of synthetic fibers are not required to be present in the claimed reactive flaps. In other words, the first and second populations of synthetic fibers of claim 1 are optional.  Accordingly, Kapsali in view of Mehta, Kimura, and Baron meet the limitation wherein the active fiber comprising material 
As to the preamble of "insulation", the Applicant has not provided a clear definition of "insulation" in the Specification. Absent a clear definition, the term "insulation" may be given its broadest reasonable meaning. According to vocabulary.com dictionary, the term "insulation" is defined as "a material that reduces or prevents the transmission of heat or sound or electricity". In light of this, the Examiner submits that the term "insulation" alone does not impart any physical and/or chemical structure to the claims. In light of this, it should be noted that the Examiner has given no patentable weight to "insulation". It has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It should be noted that Kapsali in view of Mehta, Kimura, and Baron meets the structural and/or chemical limitations set forth and there is nothing on record to evidence that the prior art product could not function in the desired capacity. The burden is shifted upon the Applicant to evidence the contrary.
Regarding claims 9-13, 15, Kapsali in view of Mehta, Kimura, and Baron teach the active fiber comprising material described above with respect to claim 1. Kapsali teaches a specific example of the yarn made from a staple co-extruded filament fiber comprising nylon 6 as a hygroscopic component and polypropylene as the non-hygroscopic component in a ratio of 70:30 (nylon:polypropylene) in an eccentric sheath core cross-section and with a helical crimp imposed (¶ [0061]), using polypropylene as the core component (¶ [0068]).
Regarding claim 16, Kapsali in view of Mehta, Kimura, and Baron teach the active fiber comprising material described above with respect to claim 1. Kapsali teaches preferably the fiber is 
Regarding claims 18-19, Kapsali in view of Mehta, Kimura, and Baron teach the active fiber comprising material described above with respect to claim 1. Kapsali teaches the active fiber comprising material may be used in garments and textiles for clothing (¶ [0082]).
Regarding claim 20, Kapsali in view of Mehta, Kimura, and Baron teach the active fiber comprising material described above with respect to claim 1. 
Mehta teaches in the manufacture of the non-woven, the binder fibers are heated to a temperature higher than their melt temperature so as to cause the binder fibers to adhere both to themselves and the bonded fibers at points of inter-fiber contact (col. 2, lines 48-52).
Baron teaches the incisions are formed on the textile by die cutting or laser cutting (¶ [0118]-[0120]).
Regarding claim 21, Kapsali in view of Mehta, Kimura, and Baron teaches the active fiber comprising material described above with respect to claim 20. Baron teaches the incisions are formed on the textile by die cutting or laser cutting (¶ [0118]-[0120]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose to form the incisions by laser cutting, because it would have been choosing one of two options, which would have been a choice from a finite number of identified, predictable solutions of a method of forming incisions on the active fiber comprising material of Kapsali in view of Koji and Baron and possessing the benefits taught by Baron.  One of ordinary skill in the art would have been motivated to produce additional active fiber comprising material comprising incisions having the benefits taught by Baron in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
	
Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsali US 2015/0140886 A1 (“Kapsali”) in view of Mehta et al. US 5,415,738 (“Mehta”), Kimura et al. US 2010/0203788 A1 (“Kimura”), and Baron et al. US 2005/0208860 A1 (“Baron”) as applied to claim 1 above, and further in view of US 2011/0300366 A1 (“Henssen”) and Patterson US 2007/0032155 A1 (“Patterson”).
Regarding claims 3-4, Kapsali in view of Mehta, Kimura, and Baron fail to specifically teach the active fiber comprising material further comprises additional fibers, wherein the additional fibers are included in a particular weight percentage, and have a particular denier and length. 
However, as the active fiber comprising material contains 10% to about 65% active bicomponent fibers and 90% to about 35% binder fibers, the amount of any additional fibers included may be 0% (wherein only active bicomponent fibers and binder fibers are present) up to about 55% (wherein 10% active bicomponent fibers and 35% binder fibers are present).  
Kapsali teaches the active fibers may be advantageously combined with moisture wicking fibers for sport clothing, for example, wherein moisture wicking fibers are intended to draw moisture from perspiration away from the body of the wearer (¶ [0080]). Kapsali teaches if combined with active fibers, moisture would also escape from the body through the increased permeability of the active fabric, thus, increasing the speed of removing moisture trapped between the garment and body and maintaining comfort for the wearer (¶ [0080]).
Henssen teaches a yarn providing a fabric manufactured with good resistance against cutting as well as thermoregulation properties, said yarn comprising cut-resistant fibers and moisture-wicking fibers (abstract), wherein the cut-resistant fibers and moisture-wicking fibers are made from polymers (¶ [0020] and [0025]). Henssen teaches fabrics formed without moisture-wicking fibers get easily wet by perspiration and stick to the skin of a person wearing them and thus making that person feel uncomfortable, especially in hot and humid environments (¶ [0002] and [0003]). Henssen teaches a 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include moisture wicking fibers in the active fiber comprising material, based on the teaching of Kapsali.  Specifically, it would have been obvious to include 0% to 55 wt% of a yarn comprising cut-resistant fibers and moisture-wicking fibers in the active fiber comprising material, based on the teachings of Henssen.  The motivation for doing so would have been to increase the speed of removing moisture trapped between the garment and body and maintain comfort for the wearer, as taught by Kapsali, and to improve the heat transfer properties and elevate the thermoregulating properties of the material of Kapsali in view of Mehta, Kimura, and Baron while using a yarn that can be easily and cheaply manufactured, as taught by Henssen.
Henssen teaches the fibers comprising the yarn are staple fibers having a length of preferably between 50 and 150 mm (¶ [0015]-[0016]) and a denier per filament (dpf) of 0.1 to 10 (¶ [0017]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Henssen teaches the ratio of cut-resistant fibers:moisture-wicking fibers in the yarn is between 0.1:1 and 0.9:1 (¶ [0030]). Based on wt% of the yarn comprising the cut-resistant fibers and moisture-wicking fibers, and the ratio of cut-resistant fibers to moisture-wicking fibers, the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen comprises 0% to 26 wt% of cut-resistant fibers and 0% to 50 wt% moisture-wicking fibers.
The active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen comprises:
10% to about 65% active bicomponent fibers having a denier of 2.4 and a length of 25 mm to about 50 mm; 
90% to about 35% synthetic polymeric thermoplastic binder fibers having a denier of 0.25 to about 3.0 and a length of 10 to 100 mm;
0% to about 50% moisture-wicking fibers (claimed first population of synthetic fibers) having a denier of 0.1 to 10 and a length of 50 and 150 mm; and
0% to about 26 wt% cut-resistant fibers (claimed second population of synthetic fibers) having a denier of 0.1 to 10 and a length of 50 and 150 mm.
Kapsali in view of Mehta, Kimura, Baron and Henssen fail to teach the cut-resistant fibers or moisture-wicking fibers are siliconized.
Patterson teaches a yarn containing siliconized fibers (abstract), wherein the yarn may be used in fabrics and articles of clothing (¶ [0018]). Patterson teaches the term “siliconized” means that the surface of the fiber is coated with a silicone polymer, such as organosiloxanes or polysiloxanes, using methods known in the art, e.g. spraying, mixing, dipping, or padding (¶ [0016]). Patterson teaches the silicone adheres to the fibers and reduces friction to improve the hand of the yarn and fabric (¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to siliconized the fibers of the active fiber comprising material (including the yarn comprising the cut-resistant fibers and moisture-wicking fibers), based on the teaching of Patterson.  The motivation for doing so would have been to improve the hand of the yarns and fabric, as taught by Patterson.
Claim 17
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include 40% to 50% active bicomponent fibers, 35% to 40% binder fibers, and 15% to 20% yarn comprising cut-resistant fibers and moisture-wicking fibers, because it would have been choosing weight percentages of each fiber to include in the active fiber comprising material, which would have been a choice from a finite number of identified, predictable solutions of weight percentages of the fibers in the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, Henssen, and Patterson and possessing the benefits taught by Kapsali, Mehta, Kimura, Baron, Henssen, and Patterson.  One of ordinary skill in the art would have been motivated to produce additional active fiber comprising material comprising fibers having weight percentages in the above ranges having the benefits taught by Kapsali, Mehta, Kimura, Baron, Henssen, and Patterson in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Based on wt% of the yarn comprising the cut-resistant fibers and moisture-wicking fibers, and the ratio of cut-resistant fibers to moisture-wicking fibers, the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen comprises 7% to 11 wt% moisture-wicking fibers (claimed first population of synthetic fibers).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsali US 2015/0140886 A1 (“Kapsali”) in view of Mehta et al. US 5,415,738 (“Mehta”), Kimura et al. US 2010/0203788 A1 (“Kimura”), and Baron et al. US 2005/0208860 A1 (“Baron”) as applied to claim 1 above, and further in view of US 2011/0300366 A1 (“Henssen”) and Maity, Subhankar. "Characteristics and effects of fibre crimp in nonwoven structure." Journal of the TEXTILE Association, no (2014) (“Maity”).
Regarding claim 5, Kapsali in view of Mehta, Kimura, and Baron fail to specifically teach the active fiber comprising material further comprises additional fibers, wherein the additional fibers are included in a particular weight percentage, and have a particular denier and length.
However, as the active fiber comprising material contains 10% to about 65% active bicomponent fibers and 90% to about 35% binder fibers, the amount of any additional fibers included may be 0% (wherein only active bicomponent fibers and binder fibers are present) up to about 55% (wherein 10% active bicomponent fibers and 35% binder fibers are present).   
Kapsali teaches the active fibers may be advantageously combined with moisture wicking fibers for sport clothing, for example, wherein moisture wicking fibers are intended to draw moisture from perspiration away from the body of the wearer (¶ [0080]). Kapsali teaches if combined with active fibers, moisture would also escape from the body through the increased permeability of the active fabric, thus, increasing the speed of removing moisture trapped between the garment and body and maintaining comfort for the wearer (¶ [0080]).
Henssen teaches a yarn providing a fabric manufactured with good resistance against cutting as well as thermoregulation properties, said yarn comprising cut-resistant fibers and moisture-wicking fibers (abstract), wherein the cut-resistant fibers and moisture-wicking fibers are made from polymers (¶ [0020] and [0025]). Henssen teaches fabrics formed without moisture-wicking fibers get easily wet by perspiration and stick to the skin of a person wearing them and thus making that person feel uncomfortable, especially in hot and humid environments (¶ [0002] and [0003]). Henssen teaches a fabric manufactured using a yarn comprising cut-resistant fibers and moisture-wicking fibers has improved heat transfer properties, elevated thermoregulating properties, and can be easily and cheaply manufactured (¶ [0007]). Henssen teaches a fabric manufactured using the yarn described above is particularly useful in manufacturing sports-related apparel (¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include moisture wicking fibers in the active fiber comprising material, based on the teaching of Kapsali.  Specifically, it would have been obvious to include 0% to 55 wt% of a yarn comprising cut-resistant fibers and moisture-wicking fibers in the active fiber comprising material, based on the teachings of Henssen.  The motivation for doing so would have been to increase the speed of removing moisture trapped between the garment and body and maintain comfort for the wearer, as taught by Kapsali, and to improve the heat transfer properties and elevate the thermoregulating properties of the material of Kapsali in view of Mehta, Kimura, and Baron while using a yarn that can be easily and cheaply manufactured, as taught by Henssen.
Henssen teaches the fibers comprising the yarn are staple fibers having a length of preferably between 50 and 150 mm (¶ [0015]-[0016]) and a denier per filament (dpf) of 0.1 to 10 (¶ [0017]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Henssen teaches the ratio of cut-resistant fibers:moisture-wicking fibers in the yarn is between 0.1:1 and 0.9:1 (¶ [0030]). Based on wt% of the yarn comprising the cut-resistant fibers and moisture-wicking fibers, and the ratio of cut-resistant fibers to moisture-wicking fibers, the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen comprises 0% to 26 wt% of cut-resistant fibers and 0% to 50 wt% moisture-wicking fibers.
The active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen comprises:
10% to about 65% active bicomponent fibers having a denier of 2.4 and a length of 25 mm to about 50 mm; 
90% to about 35% synthetic polymeric thermoplastic binder fibers having a denier of 0.25 to about 3.0 and a length of 10 to 100 mm;
0% to about 50% moisture-wicking fibers (claimed first population of synthetic fibers) having a denier of 0.1 to 10 and a length of 50 and 150 mm; and
0% to about 26 wt% cut-resistant fibers (claimed second population of synthetic fibers) having a denier of 0.1 to 10 and a length of 50 and 150 mm.
Kapsali in view of Mehta, Kimura, Baron, and Henssen fail to teach the cut-resistant fibers have a crimp. However, Kapsali does teach the staple fibers may be subjected to a crimping process (¶ [0053]) and the active fiber comprising material may be a non-woven (¶ [0035]). Kapsali teaches the purpose of the spun yarns is to increase air permeability in an active state (¶ [0035]). Henssen additionally teaches a yarn comprising fibers that curl upon a heat treatment achieves good elasticity (stretch and recovery properties) (¶ [0033]).
Maity teaches crimp in textile fibers is an essential parameter, influencing processing performance and product quality (pg. 360, section 1). Maity teaches crimp in textile strands can be introduced in yarns, staple fibers, and filaments during their manufacturing (pg. 365, Conclusions). Maity teaches in nonwoven processes, crimp and crimp retention during processing are major contributors to processing efficiency and cohesion and a nonwoven fabric made of crimped staple fibers have improved softness and drapability compared to nonwoven fabric comprised of uncrimped filaments (pg. 365, Conclusions). Maity additionally teaches as fiber crimp is increased from zero, air permeability of nonwoven material increases (pg. 364, section 8, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce crimp into fibers of the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, and Henssen, based on the teaching of Maity.  The motivation for doing so would have been to improve processing efficiency, cohesion, softness, drapability, and air permeability, as taught by Maity.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impart crimp to the cut-resistant fibers, because it would have been choosing to impart crimp on one of four different fibers, which would have been a choice from a finite number of identified, predictable solutions of a fiber useful in the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, Henssen, and Maity and possessing the benefits taught by Kapsali, Mehta, Kimura, Baron, Henssen, and Maity.  One of ordinary skill in the art would have been motivated to produce additional active fiber comprising material comprising crimped fibers having the benefits taught by Maity in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Maity teaches various crimping processes may be used including edge crimping, gear crimping, bicomponent crimping, etc. (pg. 361, section 3) and when used to process staple fibers, the crimp can be classified as helical crimp, planar crimp, and convolutions (pg. 365, Conclusions), wherein planner has the structure shown in Figure 1.2 
    PNG
    media_image2.png
    66
    294
    media_image2.png
    Greyscale
 and helical crimp has the structure shown in Figure 1.1 
    PNG
    media_image3.png
    78
    295
    media_image3.png
    Greyscale
 (pg. 360).
Therefore, per claim 5, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a crimping process that would produce a planar crimp, because it would have been choosing one of three types of crimp, which would have been a choice from a finite number of identified, predictable solutions of a crimp useful in the cut-resistant fibers of the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, Henssen, and Maity and possessing the benefits taught by Maity.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising planar crimp having the benefits  
Alternatively, per claims 6-7, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a crimping process that would produce a helical crimp, because it would have been choosing one of three types of crimp, which would have been a choice from a finite number of identified, predictable solutions of a crimp useful in the moisture-wicking fibers of the active fiber comprising material of Kapsali in view of Mehta, Kimura, Baron, Henssen, and Maity and possessing the benefits taught by Maity.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising helical crimp having the benefits taught by Maity in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786